Citation Nr: 0123595	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  99-22 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for vertigo as secondary to 
service-connected hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1955 to 
January 1957.  

This appeal is before the Board of Veterans' Appeals (Board) 
from November 1997 and June 1999 rating decisions from the 
Washington, District of Columbia, Department of Veterans 
Affairs (VA) Regional Office (RO) that denied entitlement to 
service connection for vertigo.  The veteran now resides in 
the jurisdiction of the Denver, Colorado VARO.  


REMAND

The January 2001 Board decision remanded the case to obtain 
additional service department and service medical records 
from the veteran's active and reserve duty and to schedule a 
VA examination and hearing for the veteran.  Unfortunately, 
during the recent change of the veteran's residence and 
transfer of the claims folder to a new VARO, the requested 
development was not completed.  Therefore, appellate 
consideration of the issue of entitlement to service 
connection must be deferred pending completion of the 
development requested in the January 2001 Board remand.  

During the pendency of this appeal, there has also been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act  
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  38 U.S.C. §§ 5102, 
5103, 5103A, and 5107; 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  In addition, because the VARO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown , 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  

This case must be remanded because the VA has a duty to 
assist the veteran in obtaining additional service department 
and service medical records for his periods of active and 
reserve duty.  Although a February 1975 notice from the 
National Personnel Records Center reported that the veteran's 
service medical records were unavailable, a single request 
for pertinent service records specifically requested by a 
claimant and not obtained by the RO does not fulfill the duty 
to assist.  Schroeder v. West, 212 F.3d 1265, 1270 (Fed. Cir. 
2000).  Likewise, the veteran's April 1986 statement asserts 
that he served on Army reserve duty from 1957 to 1961, which 
service department and service medical records have not been 
obtained for the claims folder.  The VA must make reasonable 
efforts to associate all of the veteran's service department 
and service medical records with the claims folder or to 
confirm that the records are unavailable.  Jolly v. 
Derwinski, 1 Vet. App. 37 (1990).  Whenever the Secretary 
attempts to obtain records from a Federal department or 
agency, the efforts to obtain those records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C. 
§ 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §3.159(c)(2)).  

The VA has a duty to assist the veteran in obtaining a VA 
examination and medical opinion.  The Secretary shall treat 
an examination or opinion as being necessary to make a 
decision on a claim if the evidence of record before the 
Secretary, taking into consideration all information and lay 
or medical evidence (including statements of the claimant) 
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
38 U.S.C. § 5103A.  A VA examination and medical opinion is 
necessary to determine whether the veteran has current 
vertigo related to his service-connected hearing loss and 
tinnitus or any in-service event.  Moreover, if an 
examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2000).  

This case must be remanded because VA has a duty to schedule 
a travel board hearing for the veteran.  In response to a 
solicitation from the RO regarding the veteran's hearing 
options, the veteran's June 2001 note specifically requested 
a personal hearing at a local VA office before the Board.  
However, a video hearing was scheduled rather than a travel 
board hearing at the RO.  Since the veteran did not waive his 
right to a travel board hearing, the fact that a video 
hearing was scheduled does not satisfy his request for a 
hearing.  Accordingly, he should be scheduled for a travel 
board hearing at the RO.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should attempt to verify the 
veteran's periods of reserve military 
service and make reasonable efforts to 
secure his active and reserve duty 
service department and service medical 
records through official channels.  All 
efforts made should be documented and all 
correspondence received should be 
associated with the veteran's claims 
folder.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for vertigo.  After securing 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file copies of 
the veteran's complete treatment reports 
from all sources, which have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

3.  The veteran should be afforded the 
appropriate VA examination for vertigo.  
Any further indicated special studies 
should be conducted.  Failure of the 
veteran to report for a scheduled 
examination without good cause could 
result in the denial of a claim.  
38 C.F.R. § 3.655 (2000).  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the veteran's vertigo 
disability, if any, and the data required 
for medical classification; b) whether it 
is as likely as not that current vertigo 
is related to the veteran's service-
connected hearing loss and tinnitus or 
any other in-service event; and c) 
whether it is as likely as not that 
current vertigo preexisted service and 
was aggravated in service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

4.  The RO should schedule a travel board 
hearing for the veteran.  The RO, by 
letter, should inform the veteran and his 
representative, if any, of the date, 
time, and location of the travel board 
hearing.  All efforts made should be 
documented and all correspondence 
received should be associated with the 
veteran's claims folder.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C. §§ 5102, 5103, 5103A, and 5107.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for vertigo as 
secondary to service-connected hearing 
loss and tinnitus based on the entire 
evidence of record.  All pertinent law, 
regulations, and Court decisions should 
be considered.  If the veteran's claim 
remains in a denied status, he and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

7.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



